Citation Nr: 0717714	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-37 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for, or reimbursement of unauthorized 
medical expenses for treatment received at St. Francis 
Hospital, from February 20, 2004 through February 23, 2004.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel










INTRODUCTION

The veteran served on active duty from May 1951 to May 1956, 
and from December 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Muskogee, Oklahoma, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment received at St. Francis Hospital, from 
February 20, 2004 through February 23, 2004..  The veteran 
perfected an appeal of that decision.  


FINDINGS OF FACT

1.  The veteran had unauthorized medical expenses due to a 
medical emergency for cardiac medical treatment received at 
St. Francis Hospital, from February 19, 2004 through February 
23, 2004.  

2.  An emergent condition existed at the time that the 
veteran obtained treatment at St. Francis Hospital on 
February 19, 2004 such that travel to a VA or other federal 
medical facility for the purpose of receiving medical 
treatment would not have been considered reasonable by a 
prudent layperson.

3.  The emergent condition that existed on February 19, 2004 
had not abated at any time during the remaining period of 
hospitalization at St. Francis, namely from February 20, 2004 
to February 23, 2004.  

4.  The veteran has been adjudicated as totally disabled by 
virtue if his service-connected disabilities.  

5.  The credible and probative evidence supports the finding 
that any attempt to transfer the veteran from St. Francis 
Hospital to a VA or other federal Medical facility for the 
purpose of receiving medical treatment from February 20, 2004 
through February 23, 2004 would not have been considered 
reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment received at St. Francis 
Hospital, from February 20, 2004 through February 23, 2004 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 17.120, 17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 71 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006) are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Notwithstanding, the Board has analyzed the veteran's claim 
for the purpose of determining whether he was provided 
reasonable assistance in the development of that claim and 
finds that VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.  In view of the fact 
that this decision is a complete grant of benefits sought on 
appeal, further notification and development pursuant to the 
VCAA is not required.




Factual Background

The veteran is seeking payment or reimbursement of 
unauthorized medical expenses for treatment received at St. 
Francis Hospital, from February 20, 2004 through February 23, 
2004 for a cardiac disorder.  

The veteran is not service-connected for a cardiac disorder.  
Service connection is in effect for an undifferentiated 
somatoform disorder, evaluated as 30 percent disabling, and 
back strain, evaluated as 40 percent disabling.  The veteran 
is also in receipt of a total rating for individual 
unemployability.  

On February 19, 2004 at 1:56 PM, the veteran was flown on an 
emergent basis to St. Francis Hospital in Tulsa, Oklahoma, with 
an immediate history of chest pain and shortness of breath, and a 
diagnosis of acute inferior wall myocardial infarction.  He had a 
longstanding medical history of chronic atrial fibrillation, and 
several intracoronary stents placed one month prior.  Upon 
arrival at 2:17 PM, the veteran was admitted to the Cardiac 
Catheterization laboratory.  According to the Discharge Summary, 
catheterization revealed inferobasilar akinesis with a preserved 
ejection fraction of approximately 65 percent.  The right 
coronary artery was patent with thrombolysis in myocardial 
infarction grade 3 flow.  There was diffuse distal disease in 
this vessel.  There was 50 to 70 percent narrowing of the 
circumflex and obtuse marginal branch.  There was diffuse 30 to 
40 percent plaque in the left anterior descending coronary 
artery.  It was not possible under fluoroscopy to localize the 
previously placed stents, nor was it clear at the time of 
angiography where the site of occlusion was that resulted in the 
myocardial infarction.  There were no obvious targets for further 
catheter-based intervention.

The veteran was watched in the Cardiac Care Unit overnight, and 
was then transferred to the Telemetry floor.  He did have one 
episode of nonsustained ventricular tachycardia early in the 
hospitalization, but had no further recurrences.  The veteran had 
no recurrence of chest discomfort during the hospitalization.  He 
had no congestive heart failure manifestations, but did have a 
low-grade fever on February 21st, and a chest x-ray that 
suggested some consolidation in the right lower lobe.  He was 
treated with oral antibiotics and remained afebrile for the 
remainder of the hospitalization.  The veteran was deemed stable 
for discharge on February 23, 2004.  He was discharged at 10:09 
AM with instructions to seek follow-up appointments with his 
primary care physician and his cardiologist at the VAMC.  
Discharge diagnoses included acute inferior wall myocardial 
infarction; diffuse three-vessel coronary artery disease; 
hypertension; hypercholestererolemia; chronic obstructive 
pulmonary disease; pulmonary fibrosis; and lower respiratory 
tract infection.  

It is undisputed that on the day of admission to St. Francis 
extending through the afternoon of the second day of 
hospitalization, namely from February 19, 2004 through February 
20, 2004, there existed a medical emergency such that delay in 
treatment would have been hazardous to the veteran's life; in 
fact, the Muskogee VA Medical Center has heretofore agreed to 
payment for, or reimbursement of, expenses for unauthorized 
medical treatment at St. Francis for that initial period of 
hospitalization.

What is in dispute is the question of whether the emergent 
condition that existed on February 19, 2004 through February 20, 
2004, had abated at any time during the remaining period of 
hospitalization at St. Francis (February 20, 2004 to February 23, 
2004), such that the veteran could have been transferred to a VA 
hospital.  If it had, then payment for, or reimbursement of, 
expenses for unauthorized medical treatment at St. Francis should 
be denied, effective from the date of such abatement.  If it had 
not, then payment for, or reimbursement of expenses for 
unauthorized medical treatment at St. Francis should be granted 
for the entire time period in question.

In December 2006, the Board requested an independent medical 
opinion from a specialist in cardiology, William Choi, M.D. of 
the Medical College of Wisconsin.  Detailed responses were 
specifically requested to the following two questions:  (a)  Was 
the condition for which the veteran was admitted to St. Francis 
emergent in nature?; and (b)  If so, at what point, is it likely 
that the emergent condition had abated, such that the veteran 
could have been transferred to a VA hospital (the nearest being 
the Muskogee VA Medical Center, some 43 miles away)?  

In response to that request, Dr. Choi provided a lengthy medical 
opinion in January 2007.  In the opinion, Dr. Choi first reviewed 
the facts of the case, noting that the veteran's apparent 
myocardial infarction in the inferior wall of the right coronary 
vessel had lysed at the time of the cardiac catheterization.  He 
indicated that this was not uncommon following thrombolytic 
therapy.  In answer to the initial question of the Board, Dr. 
Choi answered in the affirmative, stating that the condition for 
which the veteran was admitted to St. Francis had been emergent 
in nature necessitating admission to the nearest hospital for the 
acute intervention.  

In response to the second question, Dr. Choi stated that there 
were two issues.  He first noted that the veteran had cardiac 
catheterization and thrombolytic therapy requiring overnight 
observation for possible bleeding and other vascular 
complications.  Dr. Choi then noted that the veteran subsequently 
had post perfusion arrhythmia (which he indicated can be 
potentially fatal) and what appeared to be possible pneumonia.  
He also noted that it is not an uncommon practice to keep a 
patient in the hospital for 3 to 4 days after a myocardial 
infarct.  Dr. Choi concluded that it was appropriate to keep the 
veteran hospitalized until February 23, 2004 for risk 
stratification and observation for complications.  He concluded 
further that the management was appropriate in that there was an 
emergency situation which existed and required the acute 
intervention.  He opined that applying retrospective judgement of 
the decisions of the attending physician would not be fair.  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in February 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred between February 20, 2004 and February 
23, 2004.  The veteran has never asserted that such 
authorization was given, and there is no evidence of record 
suggesting that any such authorization was given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2005); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran meets 
all of the criteria of 38 C.F.R. § 17.120 (2006).  First, he is 
in receipt of a total rating for individual employability.  
Second, as noted above, it is undisputed that on the day of 
admission to St. Francis extending through the afternoon of the 
second day of hospitalization, namely from February 19, 2004 
through February 20, 2004, there existed a medical emergency such 
that delay in treatment would have been hazardous to the 
veteran's life.  Third, there is competent supporting evidence in 
the January 2007 medical opinion from Dr. Choi, that the emergent 
condition that existed on February 19, 2004 through February 20, 
2004, had not abated at any time during the remaining period of 
hospitalization at St. Francis (February 20, 2004 to February 23, 
2004), such that the veteran could have been transferred to a VA 
hospital or other federal facility.  The Board finds that this 
medical opinion should be accorded considerable weight.  First, 
Dr. Choi, as a specialist in cardiology, was well qualified to 
render such an opinion.  Second, Dr. Choi had the benefit of the 
review of the veteran's claims file, including the medical 
records from the subject hospitalization of the veteran at St. 
Francis for the period of time in question.  Third, Dr. Choi 
provided sound medical reasons and bases for the opinion reached 
with ample reference to accepted medical practices and the 
medical facts of the case at hand.  Finally, Dr. Choi was 
emphatic in the conclusions reached, leaving no doubt that it was 
his belief that the transfer of the veteran to a federal facility 
prior to February 23, 2004 would have been potentially life-
threatening to the veteran and thus, medically imprudent.  
Consequently, it must be concluded that the veteran remained in 
an emergent condition throughout his tenure at St. Francis, and 
thus, for all intents and purposes a federal facility was not 
feasibly available.  

The Board recognizes that there were medical opinions to the 
contrary, namely the July 2004 and August 2004 decisions of the 
two VA physicians who limited authorization for reimbursement 
solely to the veteran's hospitalization of February 19th and 20th, 
2004 based upon their opinion that the veteran was stable for 
transfer on February 20, 2004.  Significantly, however, there 
were no reasons and bases offered for the opinions reached, nor 
was there an indication as to what records were reviewed, or 
whether the physicians making these opinions were specialists in 
cardiology.  

The Board therefore finds that the evidence as a whole 
supports reimbursement or payment for the unauthorized 
private medical care that the veteran received at St. Francis 
Hospital, from February 20, 2004 through February 23, 2004 
under the provisions of 38 U.S.C.A. § 1720.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appeal is therefore granted.


ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for treatment received at St. Francis Hospital, from 
February 20, 2004 through February 23, 2004 is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


